Citation Nr: 0912103	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  08-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level I in 
the right ear and Level VI in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for bilateral hearing loss disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher initial rating for his 
bilateral hearing loss disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the effective-date element of the 
claim, by letter mailed in March 2007, prior to the initial 
adjudication of the claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  The Veteran was 
afforded VA audiology evaluations in March 2007 and April 
2007.  The Veteran has not identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa. 38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
Veteran's overall level of impairment is not consistent with 
that enumerated for a rating higher than 10 percent.  

The Veteran underwent two audiological evaluations prior to 
the adjudication of his claim for entitlement to service 
connection for bilateral hearing loss disability.

In the March 2007 audiological evaluation the Veteran's 
audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right                |15        |20       |80       
|105    |55
Left                  |35        |50       |100     
|110    |73.75 

Speech recognition ability was measured at 92 percent in the 
right ear and 68 percent in the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of Level I in the right ear and Level VI in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.  

The April 2007 audiological evaluation produced audiometric 
testing results that were slightly less severe than the 
results obtained in the March 2007 audiological examination, 
as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right                |15        |25       |85       
|95      |55
Left                  |30        |45       |95      
|100     |67.5 

Speech recognition ability was measured at 96 percent in the 
right ear and 80 percent in the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of Level I in the right ear and Level III in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.  

The RO used the audiometric testing results from the March 
2007 audiological evaluation for rating purposes.

The Board notes that in both the May 2007 rating decision and 
the April 2008 Statement of the Case (SOC), the RO apparently 
used the decibel loss values of the left ear for both ears 
when applying the numbers to Table VI.  This resulted in an 
incorrect numeric designation of Level II being assigned to 
the right ear, which when intersected with the Level VI 
numeric designation in the left ear resulted in an incorrect 
10 percent evaluation. 

In sum, the Veteran's hearing is not shown by audiometric 
testing to be worse than Level I in the right ear and Level 
VI in the left ear.  The criteria for a 20 percent or higher 
rating are therefore not met.

Consideration has been given to assigning a higher evaluation 
based on exceptional patterns of hearing loss.  However, in 
this case, the Veteran's audiometric testing results do not 
meet the criteria for consideration under 38 C.F.R. § 4.86. 

The Board has given consideration to the Veteran's assertion 
that he was told when discharged from the U.S. Army that he 
had a 20 percent hearing loss.  However, a review of the 
Veteran's STRs shows that at his separation physical in March 
1956, there is no notation by the examiner diagnosing a 20 
percent hearing loss.  Also, the Board notes that a 20 
percent loss in hearing does not necessarily equate to an 
evaluation of a 20 percent disabling condition under the 
schedular criteria outlined in 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to an initial disability rating in 
excess of 10 percent for the Veteran's bilateral hearing loss 
disability.  In so concluding, the Board acknowledges the 
obvious sincerity of the Veteran in pursuing a higher rating.  
The Board, however, is obligated to decide cases based on the 
evidence before it rather than on such factors.  Based on the 
evidence of record, a higher rating is not in order.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


